FORWARD, J.,
after reading the statement prepared by himself, proceeded to deliver the opinion of the Court.
The refusal of the Judge in the Court below to give the instructions asked for by plaintiff’s counsel brings us to consider whether the Court erred in so doing, and whether the charge of the Court under the evidence in the case was correct and proper.
As this assignment was executed in Charleston, in the State of South Carolina, it becomes us, first, to inquire what was its effect upon the assets of said Walters & Walker in this State, and what force our Courts of law will give it, as regards citizens of our State.
Secondly. Whether such assignment transfers the interest of said Walters & Walker to said assignee, notwithstanding a subsequent garnishment, by a creditor of the assignor, and
Thirdly. Whether notice to the debtor, Whitlock, is necessary to a delivery and transfer of an open account thus assigned.
There is a clear and well defined distinction, supported by the weight of American authority, between i/molunta/ry transfers of property, such as work by operation of law under foreign bankrupt assignments and insolvent laws, and a vokmtary conveyance. An assignment by law has no legal operation out of the State in which the act was passed, while a voluntary assignment, it being by the owner, is a personal right of the proprietor to dispose of his effects for honest purposes.
There is no better settled principle of law than that personal property is transferable according to the law of the owner’s domicil.
Says Chancellor Kent, in his Commentaries: “ The necessary intercourse of mankind requires that the acts of parties valid where made should be recognised in other countries, provided they be not contrary to good morals nor *96repmgncmt to the policy andpositime institutions of the State.” 2 Kent’s Com., 455.
Acting upon this great and social principle, the common law of England and America have settled that every contract, whether made between foreigners, or between foreigners and citizens, is deemed to be governed by the law of the place where it is made, and is to be executed. Story on Conflict of Laws, § 278.
It is by courtesy, comity or mutual convenience of nations, and a yielding to the demands of intercourse in commerce, that our Courts sanction the admission and operation of foreign laws relative to contracts.
This comity, however, does not require our Courts to enforce a contract according to the laws where it is made, if such enforcement would be in conflict with our laws, and being thus in conflict, the enforcement thereof would work against our own citizens, and give to the foreigner an advantage which the resident has not.
There is no doubt that each State has jurisdiction over all property within its limits — has a right by statute to authorize creditors to treat an assignment as a nullity, as also to pass laws subjecting the property of non-residents within its limits to the payment of debts, and to forbid that any creditor should be preferred, as also to prescribe the manner of conveyance thereof, and to declare what acts shall be deemed fraudulent, all of which, together with the common law in force therein, should be considered by the Court in ascertaining whether there is any conflict with our laws. Whether Courts of justice, independently of positive legislation or local established regulations in regard to the transfer of personal property, can discriminate in favor of its own citizens, and maintain their consistency in holding that personal property has no locality, is quite a different question. Story on Conflict of Laws, § 390.
These being the well established general principles, it fol*97lows tliat we are to inquire, first, whether this deed was a valid instrument in the State where it was executed; secondly, whether it is such an assignment as would have been enforced in this State had it been executed here and intended to be used here; and, thwdk/, whether it gives to foreign creditors an advantage over creditors, citizens of our own State ?
It is a voluntary assignment made by a debtor residing in South Carolina for the benefit of his creditors. Was it a valid instrument in that State, and did it take effect immediately on its execution and delivery, and pass a legal estate to the trustee? In ascertaining this, the Courts of that State must be presumed to be the best expositors of their own laws and of the terms of contracts made with reference to them.
Here we will remark that it has not been contended by the learned counsel for the appellee that the assignment is not a valid instrument in both Carolina and Florida, and that under it choses in action, such as notes and liquidated debts, vested in the assignee immediately on its execution, but he contends that title to an open account will not pass to the holder by delivery, and that notice to Whitlock (the debtor) was necessary to the perfect transfer of an open account, not only in Carolina but Florida, and so the Court below charged the jury.
The cases of Mitchell vs. Smith, 3 Strobhart’s Law Reports, page 244; Dargan vs. Richardson, Cheves’ Reps., 197, and Tibbetts vs. Weaver, 5 Strobhart’s Law Rep., page 146, conclusively establish the validity of this assignment in the State where it was executed, and that it would be enforced in every particular there, even in a case like the one under consideration.
Dargan vs. Richardson and Mitchell vs. Smith both decide, “ That a letter transferring notes, though not received, *98will fix the rights of the assignee so as to take precedence to the lien of an attachment levied after the date of the letter of assignment, but before it was received and accepted by the assignee.”
In Tibetts vs. Weaver, the Court say: “The principle upon which a Court of law protects the assignee, when the suit is not in his own name, applies to all dioses in action equally. The case of Winch vs. Kelly, whore it was recognized, was mdébitahis assum/psit for work and labor, &c. Our late case of Mixon vs. Jones was a demand for mill-right’s work, done under special contract.”
These cases establish beyond a question that in South Carolina the rule is the same in all dioses in action, whether the same be an open aecowit or promissory note. So the numerous cases cited by the counsel for appellant declare the rule to. be in other States, and so held in the U. S. Circuit Court in Dundas et al. vs. Bouler et al., 3 McLean’s Reports, 399.
It appearing clear that this assignment was good and valid in the State of South Carolina, and would be enforced there in all its provisions, we are next to enquire whether there is anything contained in it, or any of its provisions, repugnant to the laws of our State, such as would render it illegal were the deed of assignment executed, and the parties resident in Florida, and intended to be enforced here.
Our Courts fully recognize the right of a debtor, in insolvent circumstances, to make an assignment of all his property, real and personal, including book accounts, dioses in action and rights and credits, both at law and in equity, and the right of the assignee to bring suit in the name of the assignor for his use; and in the case of Bellamy vs. Bellamy, adm’r, 6 Florida, page 63, lay down the law to be that “a debtor, in insolvent circumstances, may, before lien attaches, lawfully prefer one creditor or set of creditors to another,” and that “a sale, assignment, or other conveyance, is not *99necessarily fraudulent because it operates to the prejudice of a particular creditor.” The only reservations by the institutions, policy and laws of our State, are to creditors in cases of fraud, where reservation for the use of the assignor is made, and where the same is made with the purpose or intent to hinder, delay or defraud them. It is true, our statute authorizes the issuing of attachment, but wTe cannot see how a general assignment can be 'considered a fraud upon the attachment laws or the garnishee process aceom panying it. In Halsey et al. vs. Whitney et al., Mason’s Reports, 210, Judge Story says: “As to the position that general assignments are a fraud on our attachment laws, for myself, I have never been able to understand precisely what is meant by this language,” &e. “ Our attachment law is
nothing more than a common process, by which any creditor may attach the property of his debtor at the institution of his suit, so as to secure a priority of right to take the same by a levy and satisfaction on the execution which may issue on the judgment in such suit for his own use.” — Holmes vs. Remsen, 20 J. R., 200. The assignment operates instanter to divest the interest of the assignor. If this be so, there is nothing left after the assignment is made for an attachment to reach. The beneficial interest, as in this case, is out of the assignor and vested in an assignee in trust. The beneficial interest being in a third person, (the assignee,) is not subject to execution or lien. Were this deed of assignment executed in this State, to be used here, it seems clear it would be valid and our Courts bound to enforce and protect the assignee, unless void wherein it attempts to transfer dioses in action, or book account, or other personal property, in consequence of the assignors having retained possession, should this appear to be the fact. We are at a loss to understand how or by what means our Court, in recognizing this assignment, would be enforcing acts of parties contrary to good morals or repugnant to the policy and positive institir *100tions of tbe State, or, by enforcing tbe same, work against our own citizens by giving to tlie foreigner an advantage which the resident has not. Certainly Messrs. McNaught & Ormond, the attaching creditors, would have been in the same position they are now had the assignors been residents of Florida and executed the assignment here, to be used here.
The counsel for the appellee cites and relies mainly upon the following authorities, viz: Fox vs. Adams, 5 Maine Rep., 245; Ingraham v. Geyer, 13 Mass. Rep., 146; Bryan vs. Brisbin, 26 Missouri Rep., 423.
The assignment in question, before the Court in Missouri, Avas executed in Minnesota and gaAre a preference to creditors which was repugnant to the laws of Missouri, and the Court Arery properly say: “Under such an assignment here, the title would pass, hut the provision for preference would he totally disregarded.” This was the only point decided in that case, and, were there any provisions contained in the assignment we are now considering repugnant to tbe laws, policy and positive institutions of Florida, this Court would decide in the same way.
So in the case of Ingraham vs. Geyer. The assignment Avas made in Philadelphia and was repugnant to the decisions of the Courts of Massachusetts. Parker, C. Justice, in delivering the opinion of the Court, commences by declaring : “ This assignment could not he supported, if made within this State by pa/rties residing or livmg here, and with a view to he here executed.”
The case of Fox vs. Adams et al. goes further, and the Court in that case place their decision upon the ground that a general assignment made by an insolvent debtor in another .jurisdiction shall not be permitted to operate %tpon property im that State so as to defeat the attachment of a creditor residing there. Whether there were any provisions in that 'assignment contrary to the laws of Massachusetts does not *101appear, but it would rather seem that, by operation of the instrument in Pennsylvania, where it was made, the creditor residing in Massachusetts would be deprived of all opportunity of participating with the creditors in the other State. Such being the effect, it is perfectly consistent with the principles required by the comity of nations. 'Without such an effect appearing, we must most respectfully differ from the rule of comity between States laid down by the Massachusetts Court.
This assignment being a voluntary one, by deed, formal and irrevocable, containing no provisions repugnant to our own laws, nor to the policy and positive institutions of this State, and there being nothing to prohibit the assignors, who are citizens of another State, from a free disposal of their personal property situated here, we must, upon the principles of comity between sister States, hold the assignment valid here, and that it operated at its execution to vest the title in the assignee and divested all the interest of the assignors, unless void for want of delivery of the dioses in action assigned to the assignee.
This brings us now to consider whether an open account, thus assigned, will pass to the assignee a title by delivery, and whether a delivery of the chose in action or “ open account” to the assignee by the assignors was necessary to the protection of the assignee against this attachment, and, if so, whether delivery was made according to law; and, if not, whether the question of delivery or non-delivery was not a question of fact to be determined by the jury, and whether notice to the creditor was essential to the protection of this account from attachment.
We have hereinabove decided, that under voluntary assignments for the benefit of creditors, the rule as to transfer of ehoses in action is the same in South Carolina and Florida, and the same, whether it be an open account or promissory note, payable to the assignor. It follows, then, that an open *102account may bo transferred by delivery of possession in cases of clear and manifest assignment.
Courts of common law protect the assignment of ohosos in action.—Welch vs. Mandeville, 1 Wheaton, 233.
At common law, a bargain and sale of personal property without delivery transfers the legal property in goods, but where the possession remains in the vendor unexplained, it is fraudulent as to creditors.
It may bo questionable how far, in the case of an assignment for the benefit of creditors, want of delivery of possession would make it fraudulent.—Mitchell vs. Willock, 2 Watts & Serg., 253; Filter vs. Maitland, 5 Watts & Serg., 307; U. States vs. Hooe, 3 Cranch, 73.
Ilut, assuming that the want of delivery of the chose in action would make the transfer fraudulent, was not this delivery of possession a question of fact under the evidence to be submitted to the jury?
What possession of the assignor, under a deed of assignment for the benefit of creditors, will be consistent with the transfer will depend upon the terms of the instrument and the situation of the property. — Story, Justice, in Meeker vs. Wilson, 1 Gallison, 419.
Hut, assuming delivery of the “open account” declared on in this case by the assignors to the assignee was necessary to the perfect vesting of title of the same in the assignee, what kind of delivery would ho make? — and what would be required of him ? It would seem to us, that, in ordinary cases, delivering the evidence of indebtedness would bo the most conclusive mode of giving possession. This was so hold in the case of the United States vs. The Bank of the United States, Robinson’s Reports, page 413. In that case, the Supreme Court of Louisiana say: “ We do not know of a more conclusive mode of (jiving possession of a debt than by delivering the evidence of it. In some cases, notice to the debtor is required to be given, but not alwcoys. *103Ill case of transfer of bills of exchange and notes payable to order, no notice is necessary previous to maturity; nor is it afterwards, except for the purpose of preventing the parties bound, from acquiring equities against the holder to which they might be entitled if not notified.” Burrill on Assignments, 323.
This we deem the most conclusive mode, but whether possession is given or not is a question of fact,' to be determined by the jury. Whether its retention by the assignee is consistent with the deed is for the Court to construe, and whether such delivery be possible under the facts and circumstances of the property may also be a question.
Whether the evidences of the indebtedness of Whitlock to Walters & Walker were or were not in the possession of the assignee at the time Messrs. McNaught & Ormond served their attachment does not appear in the record, nor does it appear that this was a subject of enquiry on the trial.
The Court charged the jury, “ That no debt or dema/nd resting in open aocov/nt passed to the assignee under the assignment, as against the cdtaching creditor, %</ntil notice was served on the debtor by the assignee.” And the counsel for the appellee relied on the authorities cited by him to sustain the necessity of notice.
We have searched in vain for any such law in force in this State. It is true the syllabus to the case in Missouri Ileports would seem to intimate that notice of an assignment to a debtor would prevent attachment, but no such question arose in that case, nor was it so decided. None of the South Carolina cases cited hold that notice for this purpose is necessary.
The case of Beckwith vs. The Union Bank of New York, 5 Seldon, 211, was an assignment of money on deposit in Bank, which must be considered in the nature of an open account. The Court in that case held that the assignee’s right to the money was complete, without giving notice of *104the assignment to tlie Bank, and that “no notice was necessity to perfect that right in the assignee, except only that in defimlt of notice, the Bomb might home so dealt as by its subsequent acts to home affected his rights.”
It is stated that notice is necessary in “ some cases.'1'1 This we apprehend is where it is required to be given by the terms or necessary effect of the assignment itself.
Burrill, in his valuable Treatise on Assignments, page 46G, says: “The object of giving notice of the assigment is to give publicity to the transaction, for a two-fold purpose — ■ to apprise the creditors of the transfer and to instruct them as to their proceedings to obtain its benefit, and to inform the debtors of the assignor and persons having moneys or property belonging to him in their hands, to whom they are to account and to pay and deliver the sameand this was what was held in the case of Tibbets vs. Weaver, 5 Strobhart, 144.
“ By the law of some countries,” says Story’s Conflict of Laws, § 395, “ an assignment of a debt is good without any notice to the debtor, and takes effect instanter /” and in § 396, that commentator says: “ According to our law, an assignment operates p&r se as an equitable transfer of the debt.” Again, in § 398, in speaking of the decisions of Lord Kenyon, Lord Hardwidte and Lord Loughborough, he says: “ The question of prior notice or intimation does not seem to home been thought by them material, for they treat the transfer as complete from the time of the assignment.”
*105"Whitlock admits be bad notice of tbe assignment lis pen-dens, tbe garnishment. Had be desired to protect himself, it was bis duty to set up tbe assignment in answer to tbe garnishee process. Story on Conflict of Laws, § 396.
*104This assignment was a trust created for the benefit of creditors, among whom are Messrs. McNaught & Ormond, and a legal estate passed on the execution thereof to the trustee. By its execution the assignors agree that this debt of Whitlock shall be thus applied, and for that purpose transfer all their right and interest. They, the assignors, lost all power over it, and could make no other disposition of it. Why then is a notice to Whitlock necessary for the *105passing title in tliis account? It could not vary it in any way, and only bo serviceable for tbe purposes above mentioned.
Tbe pleadings in this caso and the stipulation of tbe parties necessarily interplead Messrs. MeNangbt & Ormond, and we have boon in consequence thereof compelled to consider this cause as though McNauglit & Ormond were parties, and it was a suit between them and tbe assignee.
We are of tbe opinion tbe Court below erred in the instructions given to the jury, therefore the judgment of tbe Circuit Court must be reversed and set aside, and the cause remanded for a now trial. Let judgment be entered accordingly, with costs.